WARNER, J.
Appellants, Robert and Audree Ayer, appeal a final judgment in favor of Melvin Bush ordering the Ayers to pay attorney’s fees and convey property. This is actually the fourth time this case has been before this court.1 The prior appeals constitute the law of the case with respect to the substantive issues raised in this appeal as to the liability to convey property and pay attorney’s fees. Dicks v. Jenne, 740 So.2d 576, 577 (Fla. 4th DCA 1999).
After remand from the last appeal, the trial court complied with our directions, but then several months later a successor judge entered an additional final judgment consolidating the various judgments and offsetting the attorney’s fees award against the purchase price.2 Once the *787third amended final judgment was entered in accordance with instructions from this court, it could not be modified further, and the litigants’ rights and obligations became fixed. Jared v. Jackson, 483 So.2d 51, 52 (Fla. 4th DCA 1986). We reverse the judgment consolidating all prior orders and judgments as to fees and costs. Our reversal is without prejudice to the trial court considering the issue of attorney’s fees for the last appeal, pursuant to our order of November 3, 2003.
STEVENSON, C.J., and MAY, J., concur.

. The other appeals are: Ayer v. Bush, 857 So.2d 276 (Fla. 4th DCA 2003); Ayer v. Bush, 775 So.2d 368 (Fla. 4th DCA 2000); and Bush v. Ayer, 728 So.2d 799 (Fla. 4th DCA 1999).


. Both the third amended final judgment and the consolidated judgment were later re-entered when it was discovered that the mandate from our court had never been issued after the prior appeal. This does not affect the result in this case.